Case 0:21-cv-60462-BB Document 23 Entered on FLSD Docket 03/16/2021 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

                              CASE NO. 21-cv-60462-BLOOM/Valle

 CCUR AVIATION FINANCE, LLC, and
 CCUR HOLDINGS, INC.,

                Plaintiffs,
 v.

 SOUTH AVIATION, INC. and
 FEDERICO A. MACHADO,

             Defendants.
 ______________________________________/

                       STATEMENT OF DISCLOSURE OF
               CORPORATE AFFILIATIONS AND FINANCIAL INTERESTS

         Pursuant to Federal Rule of Civil Procedure 7.1, Proposed Intervenor Plaintiffs WBIP

 Aviation One LLC and WBIP Aviation Two LLC, by their undersigned counsel, hereby certify

 that no publicly held corporation directly or indirectly owns 10% or more of their equity

 interests.

 Dated: March 16, 2021
                                                CURTIS, MALLET-PREVOST,
                                                 COLT & MOSLE LLP

                                                /s/ Gabriel Hertzberg
                                                Gabriel Hertzberg
                                                101 Park Avenue
                                                New York, NY 10178
                                                Telephone: 212-696-6000
                                                Facsimile: 212-697-1559
                                                ghertzberg@curtis.com

                                                Counsel for WBIP Aviation One LLC and WBIP
                                                Aviation Two LLC
Case 0:21-cv-60462-BB Document 23 Entered on FLSD Docket 03/16/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on March 16, 2021, I electronically filed the foregoing

 Notice of Appearance with the Clerk of the Court by using the CM/ECF system which will send

 a notice of electronic filing to all counsel of record.


                                                           /s/ Peter H. Levitt
                                                           Peter H. Levitt
                                                           Shutts & Bowen LLP
                                                           Co-Counsel for WBIP Aviation One LLC
                                                           and WBIP Aviation Two LLC




                                                    2
